United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 27, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50025
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

CYRON DONDELL MORRISON, also known as Kyron Morrison

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CR-2-ALL
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Cyron Dondell Morrison appeals the sentence imposed

following his guilty-plea conviction of possession of a firearm

by a felon, possession with intent to distribute more than five

grams of cocaine base, and using and carrying a firearm during

and in relation to a drug trafficking offense.   He argues, citing

Blakely v. Washington, 542 U.S. 296 (2004), that he should have

received a lower sentence due to the sentencing disparity between

cocaine base and powder cocaine and because he should not have


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50025
                                 -2-

been sentenced based on the quantity of PCP found as relevant

conduct because he was not charged for this conduct.

     Because Morrison raises these issues for the first time on

appeal, we review only for plain error.    See United States v.

Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517).   Morrison’s argument that he

should have received a lower sentence due to the disparity in

the punishment imposed for offenses involving powder cocaine

versus those involving cocaine base has been rejected by this

court.    See United States v. Dixon, 132 F.3d 192, 202-03 (5th

Cir. 1997); United States v. Wilson, 77 F.3d 105, 112 (5th Cir.

1996).    Although United States v. Booker, 125 S. Ct. 738 (2005),

applied the reasoning in Blakely to render the federal sentencing

guidelines advisory, district courts still must determine the

relevant guideline range.    See Mares, 402 F.3d at 519.

Accordingly, the distinction in the guidelines between sentences

imposed for offenses involving cocaine base and those imposed for

offenses involving powder cocaine remains intact.   Morrison

cannot show error because he has not challenged the mandatory

application of the guidelines, nor has he established that the

district court likely would have imposed a significantly

different sentence under an advisory guidelines scheme.    See id.

at 521.

     These failures also render meritless Morrison’s contention

that the district court plainly erred by sentencing him based on
                          No. 05-50025
                               -3-

a quantity of PCP that the court found as relevant conduct.   The

error identified in Booker is not the use of extra verdict

enhancements, but rather the use of such enhancements under a

mandatory guidelines scheme.   See id.

     AFFIRMED.